Citation Nr: 0836848	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-06 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,603.90 stemming 
from the period January 22, 2006 to May 31, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) in Waco, Texas, denying the veteran's request for 
waiver of recovery of $1,603.90 in overpaid compensation 
benefits.  The veteran's disagreement with this denial led to 
this appeal.

(The issues of entitlement to increased ratings for service-
connected anxiety reaction, sinusitis/pansinusitis, residuals 
of a head injury, and the issue of whether the withholding of 
compensation benefits, of which the veteran was notified in a 
December 16, 1999 administrative decision, was proper will be 
the subject of a separate decision under a different docket 
number.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that the appeal must be remanded in order 
that additional evidence submitted after an August 2006 
statement of the case may be considered.  In the August 2006 
statement of the case, the Committee denied the request for 
waiver.  The Committee found that collection of the debt 
would not be against equity and good conscience.  In making 
this determination, the Committee noted that while the 
veteran had submitted a financial status report, which 
documented the veteran's expenses, the veteran was currently 
incarcerated.  As he was incarcerated, the veteran's basic 
needs were taken care of by the State, and thus, the 
Committee found no financial hardship.

The record indicates, however, that the veteran has been 
released from incarceration subsequent to this statement of 
the case being issued.  One of the veteran's main contentions 
on appeal is that the recovery of this debt would cause undue 
hardship.  See 38 C.F.R. § 1.965(a)(3).  Further, the Board 
notes that subsequent to this statement of the case, the RO 
granted entitlement to pension in February 2007, and granted 
special monthly pension based on the need for aid and 
attendance in a December 2007 rating decision.  Thus, there 
is evidence of file regarding the veteran's financial 
situation that was not considered by the Committee.

The Board finds that a remand is necessary in order that this 
additional evidence may be considered.  See 38 C.F.R. §§ 
19.31, 19.37.  Upon remand, the veteran should also be 
requested to update his financial information.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
another financial status report form (VA 
Form 5655) and asked to submit a current 
financial status report. 

2.  Following an appropriate period of 
time for response, the veteran's request 
for a waiver should be readjudicated, 
taking into consideration all evidence 
contained in the claims file.  If the 
waiver is denied, the reasons and bases 
for that decision should be explained, 
specifically addressing the principles of 
equity and good conscience, in accordance 
with 38 C.F.R. § 1.965(a).  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


